Case 1:19-cv-00427-MSM-LDA Document 30 Filed 04/18/21 Page 1 of 5 PageID #: 592




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

 ANA FARIA, PHILIPE FARIA, MARTA FARIA,    :
 CATARINA TRAVASSOS, as successors in      :
 interest and heirs at law of APOLONIA MORAIS
                                           :
         Plaintiffs                        :
 vs.                                       :                   C.A. No.: 2019-427-MSM-LDA
                                           :
 CITIZENS BANK, N.A., CITIZENS BANK, N.A., :
 d/b/a CITIZENS ONE HOME LOANS, and        :
 OTORO, LLC                                :
        Defendants.                        :

                     DEFENDANT OTORO, LLC’S OBJECTION TO
                PLAINTIFF’S MOTION TO FILE AMENDED COMPLAINT

        Defendant Otoro, LLC (“Otoro”) OBJECTS to the untimely Motion to Amend Complaint

 filed by Plaintiffs Ana Faria, Philipe Faria, Marta Faria, as successors in interest and heirs at law

 of Apolonia Morais (collectively, “Plaintiffs”). In support thereof, Otoro states as follows:

                                      FACTS AND TRAVEL

        1.      On or about April 13, 2004, Apolonia Morais executed a promissory note and

 mortgage (the “Loan”) in favor of Citizens.

        2.      On or about June 10, 2014, Ms. Morais passed away without a will.

        3.      On or about December 27, 2017, Citizens send a default notice to the Estate of

 Apolonia M. Morais for nonpayment of the Loan. The notice of default stated that the default could

 be cured on or before January 26, 2018.

        4.      On or about February 26, 2018, Citizens served a copy of the Notice of Sale on the

 Estate of Apolonia Morais and Plaintiffs.

        5.      On or about April 24, 2018, Citizens conducted a foreclosure sale of the Property.

        6.      Otoro was the highest bidder at the foreclosure sale for the Property and executed

 a foreclosure deed on May 10, 2018.


                                                  1
Case 1:19-cv-00427-MSM-LDA Document 30 Filed 04/18/21 Page 2 of 5 PageID #: 593




         7.      On April 2, 2019, Otoro filed a complaint against Plaintiff Marta Faria and Jose

 Faria in the Rhode Island State District Court to evict the from the Property.

         8.      On July 31, 2019, Otoro executed a Stipulation staying the eviction proceeding

 during the pendency of this litigation. A true and complete copy of the Stipulation is attached as

 Exhibit A.

                                    The Federal Court Litigation

         9.      On August 13, 2019, Plaintiffs filed their Complaint in this action (the

 “Complaint”).

         10.     On December 2, 2019, Plaintiffs filed a Motion for Extension of Time to serve the

 Complaint on Defendants until December 2, 2019 due to Plaintiffs’ failure to timely serve

 Defendants.

        11.      On December 11, 2019, Defendants Citizens and Citizens One filed their Motion

 to Dismiss the Complaint (the “Motion to Dismiss”).

        12.      Plaintiffs subsequently requested four extensions of time to file their response to

 the Motion to Dismiss, ultimately filing their response on February 13, 2020.

         13.     On October 20, 2020, this Court entered an order denying the Motion to Dismiss

 without prejudice, but also ordered Plaintiffs to file a Motion to Amend their Complaint and within

 thirty days.

         14.     On November 20, 2020, Plaintiffs filed a Motion for Extension of Time to File their

 Motion to Amend Complaint.

         15.     The Court granting this request and ordered Plaintiffs to file their Motion to Amend

 Complaint by December 11, 2020, with no further extensions to be granted.




                                                  2
Case 1:19-cv-00427-MSM-LDA Document 30 Filed 04/18/21 Page 3 of 5 PageID #: 594




         16.    On December 11, 2020, Plaintiffs filed an Amended Complaint, but did not file a

 Motion to Amend their Complaint, as previously ordered by the Court.

         17.    On December 29, 2020, Otoro filed a Motion to Dismiss the Amended Complaint

 (“Motion to Dismiss Amended Complaint”), in which Otoro argued that the Amended Complaint

 should be dismissed because, inter alia, Plaintiffs failed to timely file the Motion to Amend

 Complaint, as required by this Court.

         18.    On January 11, 2021, Plaintiffs filed a Motion for Extension of Time to file their

 response to the Motion to Dismiss Amended Complaint, which was Plaintiffs sixth request for an

 extension of time in this case.

         19.    On February 10, 2021, Plaintiff filed their Response to the Motion to Dismiss

 Amended Complaint. Inexplicably, Plaintiffs still did not file a Motion to Amend Complaint.

         20.    Plaintiffs finally filed their Motion to Amend Complaint on April 14, 2021, over

 six months after this Court ordered Plaintiffs to file a Motion to Amend their Complaint.

                                            ARGUMENT

         In Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, the United States Supreme

 Court held that in order to allow a party to file a bankruptcy proof of claim late there must be both

 neglect, and the neglect must be excusable. 507 U.S. 380 (1993). The Court found that the

 determination of whether the neglect is excusable:

         “is at bottom an equitable one, taking account of all relevant circumstances
         surrounding the party’s omission. These include the danger of prejudice to the
         parties, the length of the delay and its potential impact on judicial proceedings, the
         reason for the delay, including whether it was within the reasonable control of the
         movant, and whether the movant acted in good faith”
 Id. at 395.
         The Court applied this same analysis to Fed. R. Civ. P. 6(b). Id. at 391.



                                                   3
Case 1:19-cv-00427-MSM-LDA Document 30 Filed 04/18/21 Page 4 of 5 PageID #: 595




        Plaintiff does not attempt to give a reason for its delay, but whatever the reason it was

 certainly within the reasonable control of the movant. The length of delay is also extreme in this

 case, Plaintiff was ordered to file the Motion to Amend over four months ago, and the issue was

 raised by Defendants three and a half months ago. Candidly, it is hard to contemplate a good faith

 reason for Plaintiffs delay in filing the Motion to Amend, especially in light of Plaintiffs repeated

 requests for extensions that have already delayed this case for over eight months.

        Finally, Otoro is significantly prejudiced by the delay in filing the Motion to Amend. As

 set forth in Otoro’s Motion to Compel Plaintiffs to Pay Use and Occupancy Costs During

 Litigation, Otoro has had to pay the real estate taxes, insurance, and other costs associated with

 ownership of the Property while this litigation has been pending. This has not just financially

 prejudiced Otoro; it has financially enriched Plaintiffs as they have been able to live at the Property

 free of charge during the two and half years this litigation has been pending, despite their claims

 that they are the rightful owners of the Property.

        WHEREFORE, Otoro respectfully requests this Court (i) deny Plaintiffs’ Motion to

 Amend Complaint and dismiss this action; and (ii) grant such other and further relief as this Court

 deems right and just.

                                                Respectfully submitted,
                                                DEFENDANT
                                                OTORO, LLC
                                                By its attorneys.

                                                s/ James G. Atchison
                                                James G. Atchison, Esq. (#7682)
                                                DarrowEverett LLP
                                                One Turks Head Place, 12th Floor
                                                Providence, RI 02903
                                                (401) 453-1200
                                                jatchison@darroweverett.com


                                                   4
Case 1:19-cv-00427-MSM-LDA Document 30 Filed 04/18/21 Page 5 of 5 PageID #: 596




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 18, 2021, I filed the within document with the Court via the
 ECF document filing system and it is available for viewing and downloading from the ECF system.
 As such, this document will be electronically sent to the registered participants as identified on the
 Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
 participants.

                                                /s/ James G. Atchison




                                                   5
